DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the latch connections between the frame and the support structure of claims 1-27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 14 states that each conveying module “is designed to be able to be fixed on an upper side of the support structure by latch connections between the frame and the support structure”. However, the drawings show no such latch connections and the specification only states that the conveyor modules “are fixed by latching in on the support rail 14, for purposes of which this comprises apertures corresponding to the regular spacing on the upper side”. It is not understood how the above described apertures form a latch connection as that term would be understood by one of ordinary skill in the art and as such the discrepancy between the claims and the specification leaves the scope of the claims unclear. It appears that this discrepancy may arise from imprecise translation of the original German application to which the present application claims priority as machine translations of the German application available from the European Patent Office website describe snap in connections between the conveyor modules and the support rail.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-29 are rejected under 35 U.S.C. 102a1 as being anticipated by Deyanov et al. (US 2010/0219050).
 	Deyanov shows an assembly method for a conveying device using a modular system. The conveying device includes a conveyor 102 made up of a plurality of conveying zones 104 with belt conveying modules 204 with conveying surfaces defined by belts 205. Each conveying zone includes at least one conveying drive 220 for the conveying surface of the respective zone. Each conveying zone is allocated to a control unit that actuates the associated conveying drive of the conveying zone (see the controllers of paragraph 0048). The conveying device is designed with a support structure 200. The conveyor is assembled by attaching the conveyor 102 to the support structure 200 so as to be elevated (see figure 1C). Each conveying zone is formed from a single independent conveying module 204 of the modular system, which is fixed to the support structure as a complete individual unit. A conveying module, along with further adjacent conveying modules, forms the entirety of the conveyor. As described above, Deyanov shows an assembly method with all the steps required by claims 28-29. 
Claims 28-29 are rejected under 35 U.S.C. 102a1 as being anticipated by Jung-Sassmannshousen (US 10,717,609)
 	Jung-Sassmannshousen shows an assembly method for a conveying device using a modular system. The conveying device includes a conveyor 102 made up of a plurality of conveying zones with belt conveying modules 15 with conveying surfaces defined by belts. Each conveying zone includes at least one conveying drive 51 for the conveying surface of the respective zone. Each conveying zone is allocated to a control unit that actuates the associated conveying drive of the conveying zone (inherently connected to the conveying drive 51). The conveying device is designed with a support structure 11/13. The conveyor is assembled by attaching each of the modules forming the conveyor 102 to the support structure 11/13 so as to be elevated (see figure 2-3). Each conveying zone is formed from a single independent conveying module 15 of the modular system, which is fixed to the support structure as a complete individual unit. A conveying module, along with further adjacent conveying modules, forms the entirety of the conveyor. As described above, Jung-Sassmannshousen shows an assembly method with all the steps required by claims 28-29.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over DeFransisco et al. (US 6,302,266) in view of Deyanov et al.
 	Defransisco shows a modular system for producing a conveying device that is comprised of a plurality of conveying zones A/B/C/D with conveying surfaces defined by rollers 12. Each conveying zone includes at least one conveying drive 16 for the conveying surface of the respective zone and is allocated to a control unit 42/58 that actuates the associated conveying drive of the conveying zone. Each conveying zone the modular system contains a single independent conveying module (see the 3 adjacent roller conveyor modules in figure 5) that along with further adjacent conveying modules of the modular system, forms the entirety of the conveyor. Each conveying module of the modular system is designed as a pre-manufactured unit together with the associated conveying surface, conveying drive, and control unit, and with an electrical system 58, a cabling 44/66, and optionally sensors 43. Each conveying module of the modular system comprises a frame 11 to receive the conveying surface 12, conveying drives 16, electrical system 58, cabling 44/66, and optional sensors 43. 
	As described above, Defransisco shows all the structure required by claims 28-29 except for the support structure on which the modules are mounted. 
Deyanov et al. shows conveyor modules 204 that mounted in elevated fashion a support structure 200 formed by parallel rails with regularly spaced apertures therein. Deyanov teaches that this arrangement allows a conveyor to be easily assembled from a plurality of modules. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to mount the roller conveyor modules of DeFransisco on a support structure formed by parallel rails in order to allow the conveyor to be easily assembled from a plurality of modules according to the teachings of Deyanov. When the modules of DeFransisco are assembled in this fashion, they would be assembled with all the steps required by claims 28-29. 
 	While Deyanov does not teach a latch connection as that term would be understood by one of ordinary skill in the art, it should be noted that if the speficifation is amended to redefine the term latch structure or if the term “latch structure” is amended in the claims to provide any ordinary mechanical connection between the frame and support structure, it appears that claims 14-27 would be anticipated by DeFransisco in view of Deyanov as DeFransisco appears to shows all the structure required by these claims except for the support structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651